Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group (II) and combretastatin A-4 as the elected vascular disrupting agent (VDA), carcinoma as a specie of the tumor, and radiotherapy as a specie of adjunct therapy is maintained. 

					Claims Status
Claims 1-13 are canceled. Claims 14-21 are pending and are examined in accordance to the elected species. The amendment filed on 01/31/2022 in response to the Non-Final office Action of 11/09/2022 is acknowledged and has been entered.

Action Summary
Claim 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huaijun et al.,
Investigative Radiology: January 2009, volume 44, Issue 44 – Issue 1, p. 44-53 is withdrawn because of Applicant’s remark that avascular or hypovascular tumor is not by Wang. In fact, Wang states “tumors … showed well-developed hypertrophic and tortuous feeding arteries” (page 50, right-hand column).  
Claims 14-19 rejected under 35 U.S.C. 103 as being un-patentable over Huaijun et al., Investigative Radiology: January 2009, volume 44, Issue 44 – Issue 1, p. 44-53 in view of Ni et al. (US2011/0038795 A1) are withdrawn based on Applicant’s remark that a person would not have been motivated to use a VDA, with or without the compound of Ni references, in the treatment of avascular or hypovascular tumors as avascular tumor or hypovascular tumor is not taught by Wang et al. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al., Journal of Pharmaceutical Sciences, Vol. 99, No. 6, June 2010 as evidenced by Maeda et al., Proc. Jpn. Acad., Ser. B 88 (2012).
Hori et al. discloses the use or administration IV of combretastatin derivative (AC7700, Cderiv), a VDA agent, was able to disrupt early-stage microtumours (rat sarcoma LY80) followed by radiation therapy (adjunct therapy), see Abstract and Page 2916, left col, second para. 
Moreover, Hori et al. discloses the microtumours was defined as tumors < 3 mm in diameter growing in the transparent chamber, see page 2915, right col, fifth paragraph. While Hori et al. does not teach rat sarcoma LY80 is a hypovascular or avascular tumor, Maeda et al. is evidenced that rat sarcoma LY80 is a hypovascular or avascular tumor, see Fig. 9. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Hori et al., Journal of Pharmaceutical Sciences, Vol. 99, No. 6, June 2010 as evidenced by Maeda et al., Proc. Jpn. Acad., Ser. B 88 (2012) as applied to claims 14 and 15 in the above 102 rejection in view of Ni et al. (US2011/0038795 A1).
The teachings of Hori et al. and Maeda et al. have been discussed in the above 102 rejection. 
Hori et al. and Maeda et al. collectively do not teach VDA is combined with or followed by an effective intravascular administration of an adjunct therapy in this case the elected iodine-131 labeled hypericin as a radio-therapeutic agent targeting necrosis tissue. 
Ni et al. teaches a therapeutically labeled napthodianthrone or phenanthro[1,10,9,8-opqra] perylene-7,14-dione compound, which comprises a chemical element or an isotope that has an unstable nucleus and emits radiation during its decay to a stable form sufficient to destroy neighboring cells or tissues for use in a targeted radiotherapy to enhance curability of a warm-blooded animal that has been subjected to a necrosis-inducing antitumor therapy. A particular advantage of present invention is that viable rim resistant to a necrosis-inducing antitumor therapy such as vascular targeting agent (VTA) can be supplemented by one single or repeated doses of a therapeutically radiolabeled small molecule necrosis-avid chemical compound treatment to enhance the curability, see Abstract. Moreover, Ni et al. teaches the labeled napthodianthrone or phenanthro[1,10,9,8-opqra] perylene-7,14-dione compound is preferably iodine-131 labeled hypericin, see para [0024]. Moreover, Ni et al. teaches viable rim or tumor residuals resistant to the necrosis inducing antitumor therapy such as vascular targeting agent (VTA) can be complementarily treated by one or more intravenous doses of therapeutically radiolabeled necrosis-avid small molecules of the group of the napthodianthrone or phenanthro[1,10,9,8-opqra]perylene-7,14-dione compounds that selectively accumulate in the prior formed intratumoral necrosis and emit radiation to neighboring viable tumor cells in order to achieve the effect of radical treatment, see para [0001]. Ni et al. also teaches small therapeutically labeled necrosis-avid compounds such as the therapeutically labeled napthodianthrone or phenanthro[1,10,9,8-opqra]perylene-7,14-dione compound with a high in vivo target-to-nontarget ratio of, for instance, 10-100 (in contrast to other compounds with a poor target-to-nontarget ratio of, for instance, close to 1.0) can be applied in combination with any necrosis-inducing anticancer therapies to prevent the formation of rims or clusters of viable tumor cells, and thus synergistically augment tumoricidal efficacy and cancer curability, see para [0004]. Furthermore, Ni et al. teaches a possible treatment to induce tumor necrosis is a single dose VTA (CA-4P at 5-10 mg/kg) alone, which can be combined with a single dose of 131I-MIH with an interval of 24 h to prevent tumor re-growth; or followed for one week by one or two repeated doses of 131I-MIH to compare tumor growth, animal survival or potential tumor cure in each condition. Another possible treatment (131I-monoiodohypericin) to prevent tumor relapse. 131I-MIH can be replaced by other therapeutically labeled NACCs, see para [0033]. 
It would have been prima facie obvious to one of ordinary skill in the art at the time was filed to administer an iodine-131 labeled hypericin as a radio-therapeutic agent targeting necrosis tissue intravascularly in combination with the VDA taught by Hori et al. or after one day after the administration of Cderiv for treating avascular or hypovascular tumor. One would have been motivated because Ni et al. teaches viable rim or tumor residuals resistant to the necrosis inducing antitumor therapy such as vascular targeting agent (VTA) can be complementarily treated by one or more intravenous doses of therapeutically radiolabeled necrosis-avid small molecules of the group of the napthodianthrone or phenanthro[1,10,9,8-opqra]perylene-7,14-dione compounds that selectively accumulate in the prior formed intratumoral necrosis and emit radiation to neighboring viable tumor cells in order to achieve the effect of radical treatment, see para [0001].i et al. teaches the addition of an iodine-131 labeled hypericin 
One would reasonably expect the combination of VDA and iodine-131 labeled hypericin to prevent the formation of rims or clusters of viable tumor cells and to emit radiation to neighboring viable tumor cells in order to treat hypovascular or avascular tumor having a dimeter < 3 mm diameter with success. 


Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Hori et al., Journal of Pharmaceutical Sciences, Vol. 99, No. 6, June 2010 as evidenced by Maeda et al., Proc. Jpn. Acad., Ser. B 88 (2012) as applied to claims 14 and 15 in the above 102 rejection in view of https://blogs.kent.ac.uk/jonw/files/2015/01/PharmacologyRevisedClean.pdf  to Kent 2015.
The teachings of Hori et al. and Maeda et al. have been discussed in the above 102 rejection. 
Hori et al. and Maeda et al. collectively do not teach VAD is combined with or followed by an effective adjunct therapy in this case the elected iodine-131 labeled hypericin as a radio-therapeutic agent targeting necrosis tissue. Hori et al. and Maeda et al. do not teach human tumor. 
Kent teaches extrapolating from model organisms to humans in pharmacology, see Abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time was filed to extrapolate the animal tumor model taught by Hori et al. and Maeda et al. to a human tumor model to give Applicant’s claimed invention. One would have been motivated by the fact that Ken teaches causal claims will normally be tested on model organisms, and the results of these tests are used as evidence for corresponding causal claims on humans, see first paragraph of the Introduction Section. One would reasonably expect the extrapolation of the animal model taught by Hori et al. and Maeda et al. to give similar results in a human tumor with success. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628